Title: To James Madison from William Pinkney, 5 June 1808
From: Pinkney, William
To: Madison, James



Sir.
London. June 5th. 1808.

I have already had the Honor to suggest, in one of my private Letters, that I have not thought it necessary to trouble you with an account of the different applications, in behalf of Individuals, or upon Matters of small Importance, which I have made to this Government.  I supposed it was sufficient to say in general that they were well received.  There is one of these applications, however, with which you ought to be made acquainted; because it involves a principle of public Law, & has hitherto (after a Lapse of several Months) been without Success.
The Case to which I allude is that of three Frenchmen (Pontevos, Lachaderede and Dusourd); and will be sufficiently explained by a copy of my Note of the 18th. of Feby. last to Mr. Canning, herewith enclosed.  It was supposed, when that note was prepared, that the Detention of these Persons arose out of some Misapprehension; but it afterwards appeared that the Transport Board, looking to the Conduct of France on the Subject of Prisoners (which is considered here as extravagantly unjust in all its Parts) had given it their Sanction, and that such Detentions were meant to be persisted in.
I was repeatedly told, after my Note had been received, that Mr. Canning was satisfied that the Prisoners ought to be released, and I had verbal assurances from Time to Time that they shd. be released.  It has lately been suggested however, that the Transport Board adhere to their Determination, & that it is not certain that the Discharge will be ordered.  It is said also that a Discharge is in Fact impossible;  that, according to the French Practice in re Instances, these Gentlemen would not be received if sent over in a Cartel, and that they could not be suffered to be more at large in this Country than they are already.  (They are on their Parole at Tiverton.)
No written Answer has yet been given to my Note; and I do not propose to require one at present.  To press formally, and with great Zeal, a Case of this Sort, might give Umbrage; and, as the general principle does not seem to be denied, & the actual Effect of the new Practice, even if persisted in cannot at the present moment be considered there is little Inducement to do so.  My Efforts in another Way will I trust be successful, as the opinion at the Foreign Office is understood to be still in Favor of the application, and I have just been told that it is likely to prevail.
The osage will, I trust, have arrived long before this reaches you; as she sailed from Falmouth on the 18th. of last Month with a fair Wind.  Lieut. Lewis, having written to me on the 15th., that the Instructions from the Commrs. of the Custom relative to the Stores & to her Exemption from Port-dues &c, had not then arrived at Falmouth, & that the collector declined to act upon the Copy of Mr. Cannings note to me & of its Enclosure (of which Lieut. Lewis had been put in Possession).  I thought it well to send his Letter (in a private note from myself) to Mr. Hammond who next day sent me the Reply herewith enclosed.  I have been assured that the seizing officers shall be punished; but I have not demanded it.
The Science from London to New York has, it is said, been captured by a French Privateer.  An American Passenger on Board had in his Charge my private Letters to you (of no great Importance) of the 17th. of March, & of the 2d; & 5th., of April, together with Packets of Newspapers, Pamphlets &c.  I now send a Duplicate of one of these Letters, rather because I happen to find it prepared, than because it contains any Thing of Consequence.
The Memorandum of Books, to which you refer me in a late Letter, cannot be found.  The annual Register & Edinburgh Review shall be sent by the first Opportunity.
Mr. Adams’s Reply to Mr. Pickering’s extraordinary Letter to Govr. Sullivan has been republished here in the form of a Pamphlet.  I thank you for your private Letters of the 4th. & 8th. of April.  I have the Honor to be with sincere Respect & Attachment Dear Sir, Your most Obedient Humble Servant

Wm. Pinkney


P. S.  I am at present without a Secretary and am not inclined to take one, unless the Government thinks it necessary. My Son was my Secy. while he remained here.  I do not know what the Rule is but, if you can with Propriety allow me to take the Salary of a Secretary, and by Means of it, to employ a Clerk, who will do as I bid him, & give me no Trouble, you will acccomodate me by doing so.  I think Mr. King did so. But I will take any Course you think best.
P S.  You will perceive by the enclosed from Mr. Canning that the St. Michael is arrived at L’Orient; but, if the French Govt. adopts the same Course with her as in the Case of the Osage, she will not arrive at Falmouth for some Weeks. I find I have missed the oppy. of writing by the Packet.
Mr. Fox’s historical Work has been published.  I will send you a Copy for the Department of State by the St. Michael.

